Citation Nr: 1615506	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than March 11, 2008, for grant of service connection for a lumbar spine disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for degenerative disc disease of the lumbar spine effective from March 11, 2008.

In his Substantive Appeal the Veteran requested a videoconference hearing before a Member of the Board from the RO.  A videoconference hearing was duly scheduled in January 2016, but the Veteran requested that the hearing be postponed due to health issues.  The Veteran's representative has specifically requested that the hearing be rescheduled and that the Veteran be afforded another opportunity to plead his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Veteran has requested that his videoconference hearing before the Board be rescheduled.  Because such hearings are scheduled by the AOJ, remand is required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board by videoconference from the RO.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request for hearing or fails without good cause to appear for the scheduled hearing, return the case to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




